Citation Nr: 0108596	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  97-33 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic dermatitis of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1956 and from January 1957 to December 1966.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1997 rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(RO) continued the 10 percent evaluation assigned the 
veteran's skin disability.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

2.  The veteran's service-connected skin disability, which 
affects his feet, has not been active since July 1998, and 
since discharge, has not been shown to cause constant 
exudation or itching, extensive lesions or marked 
disfigurement. 


CONCLUSION OF LAW

The evidence does not satisfy the criteria for an evaluation 
in excess of 10 percent for chronic dermatitis of the feet.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 
7806 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for his service-
connected skin disability.  Before the Board decides this 
issue, it must first determine whether the VA has fulfilled 
its duty to assist the veteran in developing his claim.  

During the pendency of the veteran's appeal, new legislation 
was passed that amplifies the VA's duty to assist a claimant 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5103A, 5107(a)).   Although the RO has not developed or 
considered the veteran's claim pursuant to the new 
legislation, the Board believes that the RO has taken action 
that is consistent with due process mandates and the 
requirements of the Veterans Claims Assistance Act of 2000.  
Therefore, the Board's decision to proceed to an adjudication 
on the merits does not prejudice the veteran in the 
disposition of his claim for an evaluation in excess of 10 
percent for a skin disability.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

First, after the veteran submitted a claim for an increased 
evaluation for his skin disability, the RO afforded the 
veteran a VA examination.  Moreover, this examination was 
conducted in June, one of the months the veteran's disability 
allegedly worsens due to the heat.  Second, the RO obtained 
and associated with the claims file all outstanding records 
identified by the veteran as being pertinent to his claim.  
At a hearing held before the undersigned Board Member in 
September 2000, the veteran requested that the record be held 
open for 60 days so that he could submit additional evidence 
in support of his claim.  The Board agreed to do so, but 
while the record remained open, the veteran did not submit 
additional evidence to the Board or identify other records 
that needed to be obtained and associated with his claims 
file.  In late December 2000 the RO reported that no 
additional evidence had been received.  Based on these facts 
and because the Board is not aware of any other evidence that 
might substantiate the veteran's claim for an increased 
evaluation, the Board is satisfied that the VA has fulfilled 
its duty to assist the veteran in obtaining and fully 
developing all of the facts relevant to this claim.  

Given this finding, the Board may now decide the veteran's 
claim. 
In August 1967, the RO granted the veteran entitlement to 
service connection and assigned him a 10 percent evaluation 
for chronic dermatitis of the feet.  In September 1997, the 
RO received the veteran's claim for an increased evaluation 
for this disability.

In written statements received since the veteran filed this 
claim and during a personal hearing held at the RO before the 
undersigned Board Member in September 2000, the veteran 
indicated that his service-connected skin disability affects 
his feet, ankles and lower legs, and has caused continuous 
swelling and itching since his discharge from service.  He 
also indicated that, more recently, he has been experiencing 
episodes that last two to four days, during which his toes 
crack, blister and weep fluid and require him to use Band-
Aids.  These episodes allegedly occur when the weather is 
hot, usually twice during the summer months of June, July and 
August.  In addition, he indicated that, although he has used 
white cotton stockings and medicated with creams, his skin 
disability has not improved.  

The veteran believes that the 10 percent evaluation currently 
assigned his skin disability should be increased to 30 
percent.  He requests the Board to consider that, during 
service, service personnel found him unfit for further duty 
based on the severity of his skin disability.  He argues that 
because his disability was sufficiently severe to force him 
out of the service before he was able to complete his 20 
years toward retirement, it must be more than 10 percent 
disabling.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2000).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO has evaluated the veteran's skin disability as 10 
percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806, which governs evaluations of eczema.  
Dermatitis, for which the veteran is service connected, is 
not listed in the rating schedule.  Therefore, it is 
permissible to evaluate this disability under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2000).  Inasmuch as 
dermatitis and excema are closely related diseases with 
similar symptomatology, it is most appropriate to evaluate 
the veteran's dermatitis analogously to eczema under DC 7806.  

Diagnostic Code 7806 provides that a noncompensable (0 
percent) evaluation is assignable for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is assignable 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is assignable for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is assignable for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, DC 7806 (2000).  

In assigning an evaluation for a skin disability, 
consideration must be given to the frequency and duration of 
the outbreaks as well as the appearance and virulence of the 
skin disorder during the outbreaks.  Bowers v. Derwinski, 2 
Vet. App. 675, 676-77 (1992).  In this case, for the reasons 
that follow, the Board believes that the veteran's service-
connected skin disability picture more nearly approximates 
the 10 percent evaluation that is currently assigned under DC 
7806.  

The veteran served on active duty from January 1951 to 
December 1956 and from January 1957 to December 1966.  
According to the veteran's testimony presented before a 
Physical Evaluation Board (PEB) in March 1966, he first 
noticed severe symptoms associated with his skin disability 
in July 1965.  At that time, he was stationed in Vietnam and 
had been prescribed soaks for sore, sweaty, blistering feet.  
Eventually, after no improvement was shown, he was 
hospitalized for a month.  His condition subsequently 
improved and he was returned to active duty, where he served 
as a barber and was required to stand on his feet.  Three 
weeks later he suffered a flare-up of the same symptoms and 
was again hospitalized.  Following his discharge from that 
hospitalization, during which his skin condition improved, he 
stopped working as a barber and was no longer required to 
stand on his feet.  Instead, he was assigned to answer 
telephones.  

At the time of the PEB hearing, the veteran reported that he 
had constant itching, particularly on the side of his leg, 
and that he had had two or three episodes of excoriation on 
the outside of his leg within the prior year.  The Senior 
Board Member of the PEB examined the veteran and confirmed 
excoriation between the middle and fourth toes of the right 
foot, and dry, scaly areas of skin in the lateral aspect of 
the right phalanx distally and the plantar aspect of the 
second and third toes of the left foot.  

Service medical and personnel records dated from September 
1965 to November 1966 confirm the veteran's March 1966 
testimony.  They show that the veteran was hospitalized in 
September 1965 for chronic dermatitis of the feet, which had 
manifested in weepy, crusty lesions and swelling and had not 
responded to soaking treatment.  During this hospitalization, 
it was noted that the veteran had a one year history of 
hyperhidrosis with a vesicular eruption in the intertriginous 
toes and on the dorsum of the toes.  It was also noted that 
the condition was episodic, clearing occasionally with 
treatment, but fairly persistent.  On admission, lesions were 
confirmed on the toes and right lower leg.  By discharge, the 
infection on the right leg had cleared and the veteran's 
chronic dermatitis of the feet had markedly improved.  

These records also show that the veteran was hospitalized 
again in December 1965 for similar symptoms.  During this 
hospitalization, medical personnel determined that the 
veteran's chronic dermatitis interfered with the performance 
of his duties, was likely to necessitate constant care and 
possibly subsequent hospitalization in the future, and was 
expected to flare up on prolonged standing or when assigned 
to an area where the temperature or humidity was high.  
Ultimately the veteran was found unfit for duty based on two 
physical disabilities: chronic dermatitis of the feet and a 
duodenal peptic ulcer.   

From 1966 to 1971, the veteran did not seek treatment for his 
skin.  In October 1972, he sought treatment from the VA 
because his right foot was so tender he could not walk.  The 
examining physician noted dry, cracking, erupting skin 
between the toes, diagnosed tinea cruris, and prescribed 
soaks and ointment.  

In 1979, the veteran thrice sought treatment from the VA for 
his skin disability.  During these visits, the examining 
physicians noted raised, scaling, hyperpigmented, plaque-like 
lesions on the feet, legs, groin area, arms and neck, which 
caused intense itching.  They diagnosed dermatitis and 
possible eczema.  By December 1979, one physician noted that 
the condition was resolving. 

In October 1985 and February 1986, the veteran sought skin 
treatment.  During these visits, the veteran complained of 
rash on his feet and hands and examining physicians noted 
hyperpigmented macules on the dorsal area of the hands, but 
no blisters, scales or tenderness on the hands or feet.  
During the February 1986 visit, the physician noted that the 
veteran's feet were clear.  The physicians diagnosed 
dyshidrosis of the right hands and feet with tinea pedis and 
chronic recurrent dishydrotic eczema. 

The veteran was seen again by the VA in March 1993 for an 
unrelated condition and during this visit, he reported that 
he had a skin condition.  No skin findings were noted.  In 
August 1997, he sought treatment from a private 
dermatologist, R. G. Vroman, M.D.  The veteran reported that 
he had skin eruptions on his feet and ankle that flared up 
and swelled in hot weather, but responded well to prescribed 
ointment.  He also reported that he was interested in getting 
his 10 percent evaluation for this disability increased.  Dr. 
Vroman noted little scales, but no active inflammation, 
around the margins of the veteran's feet.  He diagnosed 
dermatitis, not otherwise specified.  The veteran saw Dr. 
Vroman again in July 1998, at which time it was noted that 
the veteran had an eruption on the hallux toe that blistered 
and spread to other toes if leakage was not contained by a 
bandage.  It is unclear whether these findings were reported 
by the veteran or objectively found by Dr. Vroman.  
Laboratory tests conducted in August 1998 showed moderate 
growth of two colony types of staphylococcus species and no 
staph aureus was isolated.  Dr. Vroman interpreted the 
findings as normal skin bacteria.

The veteran underwent a VA skin examination in June 1999, one 
of the months during which the veteran claimed his skin 
disability flares up.  During this examination, he reported 
that the medication on which he had been for the last year 
and a half was controlling his symptoms well.  The VA 
examiner indicated that the veteran had some onychomycosis on 
his toes at that time, but no symptoms associated with his 
dermatitis (hyperhidrosis).  He diagnosed "history of 
hyperhidrosis and nonspecific dermatitis involving the 
feet....No evidence on this examination." 

The Board acknowledges the veteran's contention that his 
service-connected skin disability rendered him unfit for 
service in 1966 and is cognizant that this disability was 
listed by the PEB as one of two which made him unfit for 
service.  His service medical records reflect that his duties 
as a barber, which required prolonged standing, and his 
service in Vietnam, where the temperature and humidity were 
high, aggravated his skin disability and would have continued 
to do so if he had remained in the same position and at the 
same duty station.  However, these facts alone do not 
establish that the veteran's skin disability warrants a 
higher evaluation at this time.  

Since his discharge from service, the veteran's skin 
disability has improved, necessitating only nine visits in 
over 30 years.  By the veteran's own admission, medication 
controls his disability well.  Based on objective review of 
the medical evidence, it appears that the veteran's service-
connected skin disability, characterized as chronic 
dermatitis of the feet, has been controlled with medication 
and has not been active since July 1998.  More importantly, 
the veteran's skin disability has not been shown to be 
productive of exudation or constant itching, extensive 
lesions or marked disfigurement.  Accordingly, the Board 
finds that the veteran's service-connected skin disorder does 
not exceed the criteria for the currently assigned 10 percent 
evaluation under DC 7806, which is based on findings of 
exfoliation, exudation or itching on an exposed surface or 
involving an extensive area.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for chronic 
dermatitis of the feet.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation that is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability may be assigned.  38 C.F.R. § 3.321(b) (2000).  In 
this case, however, the Board believes that the evaluation 
provided in the applicable section of the rating schedule 
adequately provides for the severity of the veteran's 
service-connected skin disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
In addition, there are no factors evident that make this case 
exceptional.  The veteran does not allege and the record does 
not reflect that his skin disability has necessitated recent 
hospitalization or caused marked interference with 
employment.  Accordingly, submission for consideration of the 
assignment of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic dermatitis of the feet is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

